Citation Nr: 1226026	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include depression. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the RO in Detroit, Michigan.  The RO in Houston, Texas currently has original jurisdiction over the Veteran's claim. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his March 2009 Substantive Appeal, the Veteran requested that he be scheduled for a hearing to be held at the RO before a Veterans Law Judge. 

The record indicates that the Veteran was scheduled for a hearing to take place in April 2011. He canceled this hearing in an April 2011 statement.  While the Veteran was subsequently scheduled for a new hearing to take place in May 2012, he failed to report for this hearing. 

In a May 2012 letter, the Veteran stated that he was unable to attend his May 2012 hearing because he had moved.  He requested that another hearing be scheduled. 

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge in accordance with the provisions of 38 C.F.R. §§ 19.75, 20.704 (2011).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


